Citation Nr: 0706319	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disabilities (claimed as shaking, 
jerking, heart pain, tightness in the chest, a stomach 
condition, erectile dysfunction, disabilities of the muscle 
system and nervous system, arthritis of the neck, vision 
problems, and psychiatric problems) claimed to have resulted 
from Department of Veterans Affairs medical treatment in 
April or May of 1985.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 until June 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

A review of the record reflects the veteran applied for a 
total evaluation based upon individual unemployability in May 
2004.  The RO has not adjudicated this issue and as such this 
issue is REFERRED to the RO for appropriate action.

The Board first considered this appeal in August 2005 and 
remanded the claim for a Board hearing.  A videoconference 
hearing was conducted in April 2006.  

Review of the record discloses that further development is 
necessary and the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The record does not demonstrate that the veteran has been 
advised of what information would substantiate his claim for 
benefits under the provisions of 38 U.S.C.A. § 1151, in 
accordance with the Veterans Claims Assistance Act (VCAA), 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
In addition to providing such information, the law requires 
that VA advise the veteran of which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran was provided letters in July 2003, October 2003, 
December 2003, February 2004, arch 2004 and May 2004 in an 
attempt to satisfy the VA's obligation; however, these 
letters informed the veteran of what the evidence must show 
to establish entitlement to service-connected compensation 
benefits, rather than the evidence necessary to establish 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  A November 2004 letter identified the 
claim as one for compensation under 38 U.S.C.A. § 1151 but 
failed to provide notification of (1) the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) the information and evidence VA would seek to 
provide; (3) the information and evidence he was expected to 
provide; and (4) request the veteran provide any evidence in 
his possession that pertains to his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Furthermore, the record 
reflects VA failed to notify the veteran that VA medical 
records were requested but not obtained.  38 C.F.R. 
§ 3.159(e).  The United States Court of Appeals for Veterans 
Claims has strictly construed the notification requirements 
of the VCAA. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). As such, 
this matter must be addressed prior to final appellate 
review.

Accordingly, the case is REMANDED for the following action:

The RO will advise the veteran and his 
representative of what evidence would 
substantiate his claim in accordance with 
the provisions of the VCAA.  This notice 
should include the criteria for 
establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for claims filed 
after October 1, 1997.  The RO will notify 
the veteran of any records which were 
requested but not obtained according to 
38 C.F.R. § 3.159(e).  Contemporaneous 
with this advisement, the RO should 
ascertain if the veteran has received any 
VA, non-VA, or other medical treatment for 
the disorder(s) at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the claims 
folder.

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


